Citation Nr: 1640718	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  08-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran is represented by:  Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In his December 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  A Board hearing was scheduled for November 2014, but the Veteran subsequently cancelled his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).  

This matter was previously before the Board in March 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Osteoarthritis of the knees was not shown in service or for many years thereafter, and the most probative evidence indicates that the current bilateral knee disability is not related to service.





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including available service treatment records (STRs) and post-service treatment records.  The Board notes that VA received the Veteran's entrance and discharge examinations, but was unable to obtain his complete STRs.  A January 2002 letter from the National Personnel Records Center (NPRC) to the Veteran indicates that the Veteran's service treatment records were lost in a fire at the NPRC.  In May 2011, the RO made a separate request for clinical records from the Army Hospital on Kyushu Island, Japan, but no records were located.  In July 2012, the RO requested the Veteran's service personnel records, but no records were located.  In a November 2012 letter, the RO informed the Veteran that after multiple inquires to the NPRC, his complete service records could not be located and suggested alternate sources of evidence.  In November 2012, the RO issued a formal finding of unavailability with respect to the Veteran's complete service treatment and personnel records.  The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when STRs are lost
or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are    lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

The Veteran was afforded a hearing before a DRO and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that action requested in the prior remand has been undertaken.  The RO obtained updated VA treatment records, and in September 2015, requested signed authorizations for all private treatment providers who treated the Veteran's knees.  To date, no signed authorizations have been received.  The Veteran was also scheduled for a VA examination; however, he subsequently advised VA that he was medically unable to attend.  In October 2015, the RO sent the Veteran a disability benefits questionnaire for his private physician to complete, which was submitted to VA in January 2016.  In May 2016, the Board requested a medical opinion from a physician affiliated with the Veteran's Health Administration (VHA), which was received in July 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Analysis

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);   see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,  1 Vet. App. 49, 53 (1990).

In a November 2006 written statement submitted with his service connection claim, the Veteran asserted that a current right knee disability was related to shrapnel injuries sustained while serving in the Korean War, and that a current left knee disability was related to hyperextending his knee while playing football during service.  In support of this, the Veteran submitted a written statement from a fellow service member who indicated that he served with the Veteran from October 1952 to April 1953, during which he witnessed the Veteran flying combat missions and playing flag football. 

During a November 2010 hearing before a DRO, the Veteran testified that he injured his left knee playing football during service.  Specifically, he reported falling on a hard surface, which caused his left knee to swell.  He stated that his knee was drained by a flight surgeon, and he wore a bandage for about a week     and was taken off of flight status.  When asked about his right knee, the Veteran testified that he was "sure [he] was injured because they were both banged up."  He also reported putting more weight and stress on his right knee due to his left knee football injury.  

As previously noted, the Veteran's complete service treatment records are not available for review.  However, an August 1956 physical examination indicates that the Veteran's lower extremities were normal upon his discharge from active duty.  The examiner indicated that the Veteran was "normal" with respect to "identifying body marks, scars, and tattoos."  Moreover, the examination report describes seven different medical conditions under the heading "notes and significant or interval history," including pertussis in childhood; myopia, which was corrected by glasses; questionable past history of hypertension; reaction to tetanus and typhoid vaccines; sebaceous cyst, which was removed from the right ear; moderate pes planus, which resulted in some pain on marching and walking; and a thoracic spine fracture in 1946 with no apparent residuals except occasional backache in the thoracic region. 

The earliest record of treatment for a knee disability is a November 2005 VA treatment record.  The record shows that the Veteran reported bilateral knee pain, which had its onset five years earlier.  The diagnosis was osteoarthritis of the knees.  

A January 2016 disability benefits questionnaire completed by the Veteran's  private physician indicates that the Veteran reported chronic right knee pain,    which began after sustaining a bullet injury during the Korean War.  A physical examination of both knees revealed less movement than normal, excess fatigue, pain on movement, and swelling.  The right knee also exhibited deformity, instability of station, disturbance of locomotion, and interference with standing.  The physician indicated that the Veteran had a scar from an old bullet wound on  the right tibial plateau.  The diagnoses included right knee tendonitis/tendonosis, osteoarthritis, and instability.  It was also noted that the Veteran had a diagnosis of gouty arthropathy and subluxation, post-traumatic, from 1980 and chronic pain due to trauma in 1985.  The physician indicated that due to the Veteran's chronic pain and an inability to bear weight without assistance, "all starting from injury in the Korean War," the Veteran is now either bed or wheelchair bound.

In July 2016, a VHA physician reviewed the Veteran's claims file and provided the following opinion, in relevant part:

The Veteran claims that his knee pain first began sometime in the year 2000 at age 68, 44 years after his discharge  from active duty.  He was initially evaluated for his knee condition in 2005.  An MRI from 2006 shows degenerative meniscal changes without tear.  This suggests to me that the deterioration of his knee was gradual over time and not   due to any traumatic event, as might be expected from an injury, such as one sustained playing football.  Further, a shrapnel injury to the knee damaging the soft tissues or the joint would have presented itself as immediate disabling knee pain and not be associated solely with a disability in the distant future.

There is no reason to believe that this Veteran's complaint of knee pain and disability are not part and parcel of the normal ageing process, especially as he is claiming a bilateral condition.  I see no way to associate his knee disability with any activity or action that specifically occurred more than forty years in the past during his military service.

The VHA physician acknowledged that the opinion was speculative based on his medical expertise because there were insufficient medical records available to base an opinion on specific treatment for the Veteran's medical conditions.  

Although the claims file contains no records of in-service knee injuries because       the Veteran's complete STRs are not available, the Veteran is competent to report factual matters within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, with respect to his right knee, the Veteran has inconsistently reported the nature and history of his injury.  In his November 2006 written statement, he asserted that he sustained shrapnel wounds to his right knee.  In January 2016, he told his private physician that his right knee was injured by a bullet.  When specifically asked about a right knee injury during a November 2010 DRO hearing, the Veteran did not report shrapnel or bullet wounds to the right knee; rather, he asserted that his right knee disability was secondary to his left knee football injury.  Accordingly, the Board affords little probative value to the Veteran's assertions regarding the nature of his alleged in-service right knee injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

With respect to both knees, the Veteran's assertions are not consistent with the evidence of record.  An August 1956 physical examination report shows that the Veteran's lower extremities were normal upon his discharge from active duty, and his discharge examination report describes seven different medical conditions, including any residual symptoms; however, there was no mention of a knee injury or combat injury.  Moreover, the Veteran's DD Form 214 includes a box to list wounds received as a result of action with enemy forces; however, "none" was typed in the box.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir. 1976) as recognizing the widely held view    that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur").  

Furthermore, during the course of his claim, the Veteran reported right knee scarring from apparent in-service bullet and/or shrapnel wounds.  However, he was found to be "normal" with respect to any identifying body marks or scars upon his discharge from active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by      a veteran).  Moreover, although the Veteran now relates his bilateral knee pain to service, the record shows no complaints of or treatment for knee pain for nearly 40 years after his discharge from active duty.  The earliest record of treatment for knee pain is dated November 2005 and shows that the Veteran reported that it began five years earlier.  Accordingly, the Veteran's assertions of continued bilateral knee pain since his claimed in-service injuries are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Although a January 2016 disability benefits questionnaire indicates that the Veteran's right knee disability "all start[ed] from injury in the Korean war," the treatment provider did not identify the evidence upon which that statement was based.  As the treatment provider's notation appears to be based entirely on the Veteran's assertions of continued knee pain since the alleged in-service injuries, the Board affords them little, if any, probative value.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).

The Board finds the July 2016 VHA opinion to be highly probative.  Although the physician noted that the opinion was speculative because there was insufficient medical records available to base an opinion on specific treatment for the Veteran's medical conditions, the physician thoroughly reviewed the available evidence of record and provided a well-reasoned medical explanation; namely, that the nature  of the Veteran's current knee disabilities was inconsistent with a traumatic football and/or shrapnel injury and more suggestive of gradual deterioration over time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The physician also noted that a shrapnel injury to the knee damaging the joint or soft tissues would have immediately caused disabling knee pain, not a disability in the distant future.  As the Veteran reported the onset of his bilateral knee pain in 2000, 44 years after service, the physician concluded that it was more likely due to the normal aging process.  

While the Veteran believes that a current bilateral knee disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of knee disabilities are matters not capable of lay observation and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West,     12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to     the pain he has experienced since his tour in the Persian Gulf, he is not competent  to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral knee disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for a bilateral knee disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a bilateral knee disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


